The opinion of the court was delivered by


Mr. Justice Mott.

There are but two legal questions submitted in this case: First, whether Washington Blassingame was a competent witness: Secondly, whether- being competent, his testimony ought to be received to contradict a deed.
His competency is resisted on the ground that no person shall be permitted to invalidate an instrument which he has himself signed. The only case in which I have known such- a principle to be laid down, is the case of Walton and Shelly, 1 D. & E. 300. But in the case of Bent. & Baker, 3d D. & E. 27. all the judges of the King’s Bench declared that the rule must be confined to negotiable instruments. It has since been exploded altogether in England. But it is not necessary to bring up the question now, for this is a deed, in relation to which it is universally admitted that the rule does not apply.
The second question is equally well settled. Parol evidence ought n,et to be admitted to contradict a deed, unless it be to impeach it for fraud. But fraud will contaminate the most solemn instrument; and there are but few cases where fraud can be reached but through the medium of oral testimony. The testimony of a witness who comes to impeach his own deed on the ground of fraud, is always to be received with caution. But the Jurors are the judges of credibility. This case did not depend on the testimony of Blassingame alone. The principal facts were strongly corroborated by other witnesses: and if their testimony was, entitled to belief, a greater tissue of fraud was never developed in a court of justice. The *380court are of opinion that the motion cannot prevail on the legal grounds.
A. W»Thompson., for motion. Williams, contra.
■ With regard to the. facts, 1 would only observe that the plaintiff’s counsel seem to take it for granted that the sale to Willbourn was anterior to that to Mrs. Blassingame:. Bat it will be recollected that the contract between Mrs. .Blassingame and her son was entered into before the seventh of the month, and that it was actually carried into execution and the negroes .delivered on the morning of the eighth: That Willbourn was then present, assisting in the negotiation, and actually delivered the negroes to her. Although his bill of sale bears date the eighth of the month, Washington B'lassm'game swears it was not executed until after that daju And Stokes swears that Will-bourn told him on that day, that he wished to get a bill of sale of them, but not that he had one. But even if he had one then, in his pocket, it was attended with such circumstances as entitled it to. no regard. The testimony, therefore, well authorised the verdict which the jury have found; and the motion must be ,¡refused.

Johnson, Huger and Richardson,. Justices, concurredF